Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 has been considered and placed of record in the file.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination to teach or suggest particularly the following limitations of independent claims 26 and 34:
“
the difference is between i) an unfiltered channel estimate for the particular reference signal and ii) a filtered channel estimate for the particular reference signal;
the filtered channel estimate for the particular reference signal is a sum of products of i) unfiltered reference-signal channel estimates for a filter set of reference signals with ii) respective reference-signal coefficients from a filter set of reference-signal coefficients; the filter set includes the particular reference signal; the respective reference-signal coefficients sum to one; and
the constant factor is equal to one minus the respective reference-signal coefficient for the particular reference signal.
”



“
generating a first channel estimate as a first function of a first set of one or more unfiltered reference-signal channel estimates, the first set including an unfiltered reference-signal channel estimate for the particular reference signal;
generating a second channel estimate as a second function of a second set of one or more unfiltered reference-signal channel estimates, wherein the second set of unfiltered reference-signal channel estimates has no unfiltered reference-signal channel estimate in common with the first set of unfiltered reference-signal channel estimates; and
generating the signal power estimate, wherein generating the signal power estimate comprises multiplying the first channel estimate by the second channel estimate, such that the
generated signal power estimate does not increase with an absolute square of any of the unfiltered reference-signal channel estimates in the first and second sets of unfiltered reference-signal channel estimates.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scarpa (US 2003/0231725 A1) teaches filtered and unfiltered channel estimates and having channel compensation (fig. 13 and para. 53 and claims 3, 5, and 21).
Mathew et al. (US 2013/0271664 A1) teaches noise estimation apparatus/method (figure 5 and description thereof).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632